Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Phillip Tyrone Morrison appeals the district court’s order denying relief on his motion seeking a reduction of sentence under 18 U.S.C. § 3582 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Morrison, No. 5:03-cr-00004-RLV-20 (W.D.N.C. Oct. 31, 2012). We deny Morrison’s motion to appoint counsel and to suspend briefing and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.